 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10   CLYDE MONTERO, et al.,
                                                           Case No.: 2:19-cv-02119-RFB-NJK
11             Plaintiff(s),
                                                                          Order
12   v.
                                                                [Docket Nos. 10, 11, 12]
13   KNIGHT TRANSPORTATION, INC., et al.,
14             Defendant(s).
15         Pending before the Court is Plaintiffs’ motion to substitute counsel, Docket No. 12, which
16 is GRANTED.
17         Also pending before the Court are two discovery plans. Docket Nos. 10, 11. Those
18 discovery plans are defective in that Plaintiff’s counsel did not convene the Rule 26(f) conference
19 and discovery plans must be filed jointly. See Local Rule 26-1(a). In addition, the proposed
20 deadlines are erroneous.1 Accordingly, the discovery plans are DENIED. An amended, joint
21 discovery plan must be filed by February 6, 2020.
22         IT IS SO ORDERED.
23         Dated: January 30, 2020
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
           1
             Counsel must check their filings for accuracy. Both proposed discovery plans represent
27 that they seek a discovery period of 180 days resulting in a discovery cutoff of February 10, 2021.
   Docket No. 10 at 3; Docket No. 11 at 3. Those representations are way off the mark, as adopting
28 the proposed discovery cutoff would actually result in a 439-day discovery period.

                                                    1
